Case 1:18-cv-00540-JB-N Document 76 Filed 07/22/20 Page 1 of 1                PageID #: 416




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   CHARLES E. COOLEY, JR.,                   :
       Plaintiff,                            :
                                             :
   vs.                                       :            CIVIL ACTION 18-0540-JB-N
                                             :
   WILLIAM STREETER, et al.,                 :
        Defendants.                          :
                                             :

                                         ORDER

         After due and proper consideration of all portions of this file deemed relevant to

  the issues raised, and a de novo determination of those portions of the Report and

  Recommendation to which objection is made, the Recommendation of the Magistrate

  Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court. It

  is ORDERED that:

         1. Summary Judgment be GRANTED in favor of all Defendants as to Plaintiff’s
            Eighth Amendment claims for Denial of Medical Care.

         2. Summary Judgment be DENIED as to Plaintiff’s claims of excessive force
            against Defendants Streeter, Arthur, Bullard, Pacheco, and Earl.

         3. Plaintiff’s request for a transfer be DISMISSED.

         4. Plaintiff’s request for criminal prosecution of Defendants be DISMISSED.

         DONE this 21st day of July, 2020.

                                              /s/ JEFFREY U. BEAVERSTOCK
                                              UNITED STATES DISTRICT JUDGE
